Orders of disposition, Family Court, New York County (Clark V Richardson, J.), entered on or about April 12, 2012, which, upon a fact-finding determination that appellant-mother had permanently neglected her children, terminated her parental rights and committed custody and guardianship of the children to petitioner agency and the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The court properly determined that the agency exerted diligent efforts to reunite the mother with the children, but that she failed to effectively address her mental health and other issues, which had led to the children’s placement into foster care in the first place. The social work supervisor testified that the mother had received numerous referrals for mental health services, but elected to receive treatment from a social worker, which did not address her problems. The evidence demonstrated numerous incidents where the mother screamed, cursed, and threatened agency staff and the children, and that she was not successful in controlling her temper or the children, despite her testimony that the visits were “going well” (see Matter of Victor B. [Yvonne B.], 91 AD3d 458 [1st Dept 2012]).
The court’s determination that it was in the best interests of the children to terminate the mother’s parental rights was also supported by the record. A suspended judgment was not warranted where the mother could not demonstrate substantial progress toward overcoming the problems that led to the children’s placement, and where the children required stability, which they had obtained in the foster home.
Concur—Mazzarelli, J.E, Moskowitz, DeGrasse, Feinman and Clark, JJ.